Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/28/2020 has been entered.
 
Response to Amendment
2.	In the amendment filed 10/28/2020, the following has occurred: claims 1 and 23 have been amended.  Now, claims 1-23 remain pending.

Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


4.	Claims 1-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
5.	Claim 1 recites presenting a plurality of controllable variables for selection, wherein the controllable variables for selection include at least one nutritional variable, lifestyle variable, or medicinal variable, and wherein a selected controllable variable is scheduled to be modified for the 
6.	These limitations, as drafted, given the broadest reasonable interpretation, cover manual, human performance of the limitations that constitute Certain Methods of Organizing Human activity but for the recitation of generic computer components.  But for the recitation of a “patient data input and output device,” “server operating over a network,” “healthcare provider (“HCP”) data input and output device in communication with the server via the network,” “software stored on the patient data input and output device, the server, or the HCP data input and output device,” each of the above identified steps could be accomplished by human, manually carrying out the operations.  For example, presenting controllable variables for selection to be scheduled for modification during a testing period could be accomplished by a doctor manually selecting and scheduling a variable.  Receiving compliance information and confirming the variable is modified over the test period could be accomplished the doctor asking a patient if the variable has been modified during the period.  Finally, determining and 
7.	Claims 2-22 incorporate the abstract idea analysis set forth above based on their dependencies on claim 1 while simply further expanding on aspects of the abstract idea identified above.  For example, claims 2-9 further define patient parameters for evaluating the control variables as well as further defining the control variables themselves.  Claims 10-19 further define co-morbidity factors along with further defining the control variables themselves.  Claims 20-21 further recite a threshold for performing the evaluation and analyzing the kidney maintenance plan which could be manually accomplished by the doctor for similar reasons as set forth above.  Claim 22 further expands on the overall kidney maintenance plan implementation.  Finally, claim 23 recites similar limitations to claim 1 and is also directed to an abstract idea for similar reasons as given above.
8.	This judicial exception is not integrated into a practical application because the remaining elements amount to no more than general purpose computer components programmed to perform the abstract ideas.  For example the claims recite a “patient data input and output device,” “server operating over a network,” “healthcare provider (“HCP”) data input and output device in communication with the server via the network,” “software stored on the patient data input and output device, the server, or the HCP data input and output device,” to carry out the above identified functions.  The written description discloses that the recited computer components encompass generic components including a “smartphone or computer that runs a program or application” and a “server computer, e.g., cloud server computer, which is in constant or periodic communication with the 
9.	The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to integration into a practical application, the additional elements are recited at a high level of generality, and the written description indicates that these elements are generic computer components.  Using generic computer components to perform abstract ideas does not provide a necessary inventive concept. See Alice, 573 U.S. at 223 (“mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention.”).  Additionally, receiving data over a network is insufficient to amount to significantly more than an abstract idea (buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014)). Thus these elements taken individually or together do not amount to significantly more than the abstract ideas themselves.

Claim Rejections - 35 USC § 103
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


12.	Claim 1, 4-12, 14, 16, and 20-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mayer, US Patent Application Publication No. 2012/0203573 in view of Soykan, US Patent Application Publication No. 2015/0149096.
13.	As per claim 1, Mayer teaches a personalized renal failure chronic care system for a patient (see paragraph 0631; one of the categories of patient that the system can be used for is one with renal failure including chronic kidney disease) comprising: a patient data input and output device (see Figure 4; 430 and/or 440); a server operating over a network (see Figure 4; 410); a health care provider ("HCP") data input and output device in communication with the server via the network (see paragraph 0067; patient physician can electronically provide patient data); software stored on the patient data input and output device, the server, or the HCP data input and output device (see paragraph 0050), the software presenting a plurality of controllable variables for selection, wherein the controllable variable for selection includes at least one nutritional variable, lifestyle variable, or medicinal variable, and wherein a selected controllable variable is scheduled to be modified over a testing period (see paragraph 0012; selected control variable is a medication regimen that is tested for a period of time); a compliance entry feature configured to receive compliance information from a patient or sensor and confirm that the selected controllable variable is modified over the testing period as scheduled based on the compliance information (see 0012; patient compliance with treatment regimen is evaluated; patient compliance can be determined from patient sensor information – paragraph 0056); an evaluation performed by the software to determine whether the selected controllable variable is to be included in an overall kidney maintenance plan (see paragraph 0012; based on evaluation, treatment regimen can be changed or maintained); and wherein the overall kidney maintenance plan may thereafter be implemented by the 
14.	Mayer further teaches receiving evaluation data related to a chronic kidney disease test of the patient and designating the selected controllable variable as an approved controllable variable based on the evaluation data (see paragraph 0056; diagnostic test data can be used to understand the effects of the patient’s medication and to establish or adjust the patient’s treatment regimen).  However, Mayer does not explicitly describe receiving the evaluation data as a baseline at a first time of the testing period and receiving second evaluation data at a second time of the testing period, and designating the selected controllable variable as an approved controllable variable if a worsening is not determined between the first evaluation data and the second evaluation data.  Soykan teaches receiving first evaluation data as a baseline at a first time of the testing period, the first evaluation data related to a chronic kidney disease test of the patient, and receiving second evaluation data at a second time of the testing period, designating the selected controllable variable as an approved controllable variable if a worsening is not determined between the first evaluation data and the second evaluation data, and refraining from adding the selected controllable variable if a worsening is determined between the first evaluation and the second evaluation data (see paragraphs 0339-0340; a plurality of test data is monitored during a first time and compared to subsequent times to detect whether there is worsening such as patient fluid level and cardiac functioning and controllable variables such as rate of fluid removal are either maintained or changed based on the comparison; since the monitored patient has chronic kidney disease, the evaluation of related patient parameters is encompassed by evaluation data related to a chronic kidney disease test).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to add this analysis to the system of Mayer with the motivation of improving patient care by monitoring related patient parameters that could lead to improved therapy decisions in renal care (see paragraph 0007 of Soykan).

16.	As per claim 5, Mayer teaches the system of claim 1 as described above.  Mayer further teaches the nutritional variable includes at least one of (i) phosphorous to be reduced in the patient's diet, (ii) calcium to be reduced in the patient's diet, (iii) sodium to be reduced in the patient's diet, (iv) alcohol consumption to be reduced, (v) water to be consumed in a prescribed amount, (vi) an antioxidant to be consumed in a prescribed amount, (vii) sugar consumption to be reduced, or (viii) a vitamin consumed in a prescribed amount (see paragraph 0047).
17.	As per claim 6, Mayer teaches the system of claim 1 as described above.  While Mayer does not explicitly describe the recited lifestyle variables, this variable is recited in the alternative with nutritional variable or medicinal variable in claim 4.  Therefore, the prior art need only disclose at least one of the recited variables to be encompassed by the claim limitations.
18.	As per claim 7, Mayer teaches the system of claim 1 as described above.  Mayer further teaches the medicinal variable includes at least one of a blood pressure reducing drug or an appetite suppressing drug (see paragraph 0216).
19.	As per claim 8, Mayer teaches the system of claim 1 as described above.  Mayer further teaches at least one sensor having an output used for or in combination with the compliance information that the controllable variable is modified over the testing period as scheduled (see paragraph 0011).
20.	As per claim 9, Mayer teaches the system of claim 8 as described above.  Mayer further teaches the at least one sensor includes (i) a heart rate monitor, (ii) a camera producing a timestamped photograph of the patient's food, or (iii) a blood pressure monitor (see paragraph 0054).
21.	As per claim 10, Mayer teaches the system of claim 1 as described above.  Mayer further teaches the inclusion of the approved controllable variable in the overall kidney maintenance plan is 
22.	As per claim 11, Mayer teaches the system of claim 10 as described above.  Mayer further teaches co-morbidity factors include: heart failure, patient blood pressure, heart failure, stroke, patient blood sugar, diabetes (see paragraph 0047).  Furthermore, although Mayer may not explicitly utilize the same language for the recited co-morbidity factors, the claim simply lists a series of factors without further limiting any of the elements or functions of the system.  Therefore, these co-morbidity factors amount to no more than non-functional descriptive material that do not further differentiate the claim from the prior art.
23.	As per claim 12, Mayer teaches the system of claim 10 as described above.  Mayer further teaches the plurality of controllable variables for selection are associated with a co-morbidity factor selected from a plurality of co-morbidity factors (see paragraphs 0043 and 0047).
24.	As per claim 14, Mayer teaches the system of claim 12 as described above.  Mayer further teaches the selected co-morbidity factor is patient blood pressure and the associated controllable variables include at least one of (i) sodium intake being limited, (ii) sodium level of dialysis fluid used during treatment being limited, (iii) fatty foods being limited, or (iv) alcohol consumed being limited (see paragraph 0047).
25.	As per claim 16, Mayer teaches the system of claim 10 as described above.  Mayer further teaches a first sensor is used with the compliance entry feature to confirm that the controllable variable is modified over the testing period as scheduled (see paragraph 0011; medication compliance monitor) and a second sensor is used for the evaluation to determine the effect of the controllable variable on the co-morbidity factor relative to the desired value for the co-morbidity factor (see paragraph 0054).

27.	As per claim 21, Mayer teaches the system of claim 1 as described above.  Mayer further teaches the overall kidney maintenance plan is analyzed at the server or the HCP data input and output device with at least one other overall kidney maintenance plan to establish at least one preferred controllable variable (see paragraph 0036) that consistently shows an ability to maintain or improve kidney disease or kidney functioning levels for a plurality of patients (see paragraphs 0029 and 0047).
28.	As per claim 22, Mayer teaches the system of claim 1 as described above.  Mayer further teaches at least one of (i) the patient data input and output device includes a smartphone or a personal computer, (ii) the HCP data input and output device includes a smartphone or a personal computer, or (iii) the compliance entry feature includes a compliance entry screen displayed by (a) the patient data 47 P6921US00 BX2017T01817, 3712044-04676 input and output device, (b) the HCP data input and output device, or (c) a website provided via the network, (iv) the overall kidney maintenance plan is implemented by the patient using the patient data input and output device, or (v) the overall kidney maintenance plan is determined at the patient input and output device and delivered to the server or the HCP data input and output device (see paragraphs 0022 and 0024).
29.	Claim 23 recites substantially similar limitations to those addressed in claim 1 and, as such, is rejected for similar reasons as given above.

30.	Claim 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mayer, US Patent Application Publication No. 2012/0203573 in view of Soykan, US Patent Application Publication No. 2015/0149096 and further in view of Awadalla, US Patent Application Publication No. 2016/0001000.

32.	As per claim 3, Mayer and Awadalla teaches the system of claim 2 as described above.  Mayer further teaches the evaluation results in the selected controllable variable being included in the overall kidney maintenance plan if the at least one biomarker does not show worsening of kidney disease or loss of kidney function (see paragraph 0012).  As noted above, Mayer does not explicitly teach ACR or GFR test being used as a biomarker.  However, this feature is taught by Awadalla (see paragraph 0003).   It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to add this feature to the system of Mayer for the reasons given above with respect to claim 2.

33.	Claim 13, 15, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mayer, US Patent Application Publication No. 2012/0203573 in view of Soykan, US Patent Application Publication No. 2015/0149096 and further in view of Shalon, US Patent Application Publication No. 2006/0064037.
34.	As per claim 13, Mayer teaches the system of claim 12 as described above.  Mayer does not explicitly teach the selected co-morbidity factor is patient volume and the associated controllable variables include at least one of (i) weight of food consumed being limited, (ii) weight of liquid 
35.	As per claim 15, Mayer teaches the system of claim 12 as described above.  Mayer further teaches the selected co-morbidity factor is patient blood sugar (see paragraph 0055).  Mayer does not explicitly teach the associated controllable variables include at least one of (i) sugar intake being limited or (ii) dextrose or glucose levels in peritoneal dialysis fluid being limited.  Shalon further teaches the associated controllable variables include at least one of (i) sugar intake being limited or (ii) dextrose or glucose levels in peritoneal dialysis fluid being limited (see paragraph 0198). It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to add this feature to the system of Mayer for the reasons given above with respect to claim 13.
36.	As per claim 17, Mayer teaches the system of claim 16 as described above.  Mayer further teaches the second sensor includes a weigh scale for weighing the patient (see paragraph 0054).  Mayer does not explicitly teach the co-morbidity factor is patient volume, the first sensor includes a weigh scale for food and/or water consumed.  Shalon further teaches the co-morbidity factor is patient volume, the first sensor includes a weigh scale for food and/or water consumed (see paragraph 0414).  It .

37.	Claim 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mayer, US Patent Application Publication No. 2012/0203573 in view of Soykan, US Patent Application Publication No. 2015/0149096 and further in view of Kamen, US Patent Application Publication No. 2014/0288493.
38.	As per claim 18, Mayer teaches the system of claim 16 as described above.  Mayer further teaches the co-morbidity factor is patient blood pressure and the second sensor includes a blood pressure monitor (see paragraph 0054).  Mayer does not explicitly teach the first sensor includes a camera for reading sodium levels.  Kamen teaches a sensor includes a camera for reading sodium levels (see paragraph 0139-0141).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to add this feature to the system of Mayer with the motivation of assisting users in complying with a food regimen (see paragraph 0084 of Kamen).
39.	As per claim 19, Mayer teaches the system of claim 16 as described above.  Mayer further teaches the co-morbidity factor is patient blood sugar and the second sensor includes a glucose meter (see paragraph 0055).  Mayer does not explicitly teach the first sensor includes a camera for reading dextrose or glucose levels.  Kamen further teaches the first sensor includes a camera for reading dextrose or glucose levels (see paragraph 0139-0141).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to add this feature to the system of Mayer with the motivation of assisting users in complying with a food regimen (see paragraph 0084 of Kamen).

Response to Arguments
40.	In the remarks filed 10/28/2020, Applicant argues that (1) the claims are eligible under step 2B of the eligibility analysis because they provide an inventive concept that has not been shown to be 
41.	In response to argument (1), the factual determinations outlined by MPEP 2106.05(d) are required only for those elements found to be directed to well-understood, routine, and conventional activity.  In the rejections set forth above, none of the additional elements have been asserted to be well-understood, routine, and conventional.  Rather, the additional elements have been found to be no more than generic computer components that are utilized to execute the abstract idea.  Additionally, the “sensor” recited in some of the dependent claims has been identified as only being involved in insignificant, extra-solution data gathering activity.  In both cases, these types of additional elements are insufficient to transform the abstract idea into patent-eligible subject matter.
42.	Applicant further argues that the collection and evaluation of control variables to be included or not included in a kidney maintenance plan provides an inventive concept.  However, as explained above, these combinations of steps are themselves a part of the abstract idea itself because the encompass steps that fall into the Certain Methods of Organizing Human Activity grouping of abstract ideas. If a claim limitation, under its broadest reasonable interpretation, covers manual, human performance of the limitation, but for the recitation of generic computer components, as is the case here, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas and cannot provide an inventive concept for patent-eligibility purposes.  Even if the abstract idea distinguished over the prior art, it would still be an abstract idea.  Judicial exceptions, including abstract ideas, are still judicial exceptions, despite their novelty.  For example Flook and Ultramercial included novel claims that were, nonetheless abstract.
43.	Applicant’s argument (2) has been fully considered but is moot in view of the new grounds of rejection set forth above.

Conclusion
44.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hertz, International Application Publication No. WO 2012/038384 A1, discloses evaluation of kidney treatment settings to achieve target physiological parameters.

45.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. Luke Gilligan whose telephone number is (571)272-6770.  The examiner can normally be reached on Monday through Friday 8:45-5:15.
46.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
47.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on 571-272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
48.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


C. Luke Gilligan

Art Unit 3626



/CHRISTOPHER L GILLIGAN/Primary Examiner, Art Unit 3626